Citation Nr: 1307733	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to July 3, 2006 for the award of service connection for residuals of a cervical spine fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision granted service connection for residuals of a cervical spine fracture and assigned an effective date of July 3, 2006.  The Veteran disagreed with the effective date assigned.


FINDING OF FACT

1.  The Veteran filed a claim, to include residuals of a cervical spine fracture, in August 2002.

2.  The Veteran was discharged from service on September 12, 2002.

3.  The criteria for the award of service connection for residuals of a cervical spine fracture were met as of September 13, 2002, the day after the Veteran separated from service.


CONCLUSION OF LAW

The criteria for an effective date of September 13, 2002 for the award of service connection for residuals of a cervical spine fracture have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting entitlement to an earlier effective date for the award of service connection for residuals of a cervical spine fracture, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the The Veterans Claims Assistance Act of 2000.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Earlier Effective Date

The Veteran was granted service connection for residuals of a cervical spine fracture effective July 3, 2006, the date a VA examination report noted healed C1 vertebral fracture with residual cervical strain.  See October 2006 rating decision.  The Veteran's original claim was received in August 2002; however she was not discharged until September 12, 2002.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2012). 

A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2012). 

In August 2002 the Veteran filed a claim for compensation for C-1 quadriplegia with brain trauma from a motor vehicle accident.  The Veteran was granted service connection for a closed head injury in September 2002.  The Veteran was not granted service connection for residuals of a cervical spine fracture until an October 2006 rating decision.  

Based on a review of the record, the October 2006 rating decision which granted service connection should have made the effective date September 13, 2002, the day after the Veteran was discharged from service.  Although not initially noted on the July 2002 Report of Medical Board, the claims file contained evidence that the Veteran suffered a cervical spine fracture due to a motor vehicle accident in service.  A September 10, 2002 VA treatment record noted a C1 fracture and a September 12, 2002 VA treatment record noted the Veteran had a C1-2/condylar fracture which required a halo for stabilization.  See also February 2006 VA treatment record and July 2006 VA examination report noting status post fracture and well healed fracture of the cervical spine.  The Veteran also claimed C-1 quadriplegia in her initial August 2002 claim, but the RO did not develop a cervical spine claim until July 2006.

The Board finds that service connection for residuals of a cervical spine fracture should have been granted effective September 13, 2002; one day after the Veteran was discharged from service.  Thus, the claim for an earlier effective date is granted.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date prior of September 13, 2002 for the award of service connection for residuals of a cervical spine fracture is granted.



____________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


